Citation Nr: 0740893	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 6, 
2001 for the assignment of individual unemployability due to 
service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1957 to 
February 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office in Wichita, Kansas (RO).

Procedural history

The veteran's November 2003 claim of entitlement to service 
connection for a heart condition, claimed as secondary to 
service-connected PTSD, was denied in a January 2004 RO 
rating decision.  In an October 2004 rating decision, the RO 
granted entitlement to TDIU effective December 6, 2001.  The 
veteran perfected an appeal as to the issue of secondary 
service connection for the heart condition as well as the 
effective date assigned for TDIU.

In a February 2007 decision, the Board remanded the case to 
the RO for further procedural development.  The case is once 
again before the Board.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record indicates that the veteran's heart condition is 
unrelated to his service-connected PTSD.

2.  As of December 6, 2000, the veteran's combined service-
connected disability evaluation was 70 percent, including 
service-connected PTSD evaluated as 50 percent disabling.

3.  As of December 6, 2000, it was factually ascertainable 
that the veteran's service-connected disabilities, alone, 
rendered him unable to secure or follow a substantially 
gainful occupation. 


CONCLUSIONS OF LAW

1.  Service connection for a heart condition disability on a 
secondary basis is not warranted.  38 C.F.R. § 3.310 (2007).  

2.  The criteria for an effective date of December 6, 2000 
for the assignment of TDIU are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400(o), 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a heart condition which he argues was caused 
by his service-connected PTSD.  The veteran also contends 
that an effective date of December 6, 2000 is warranted for 
TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction, the Board remanded this case 
for further procedural development.  At the time of the 
Board's remand, the only issue on appeal was the issue of 
secondary service connection for heart disease.  The Board's 
remand required VA to issue a letter to the veteran meeting 
the notice and duty to assist elements of 38 C.F.R. 
§ 3.159(b) and the notice requirements announced in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, if the 
agency of original jurisdiction determined the case required, 
it was then to readjudicate the claim.

The record contains a corrective notice letter dated March 
2007 which, as is more thoroughly discussed below, met the 
required notice and duty to assist elements of 38 C.F.R. 
§ 3.159(b).  The RO readjudicated the secondary service 
connection claim via an August 2007 supplemental statement of 
the case. 

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was generally informed in a letter dated November 
2003 of VA's obligations.  In that letter, the veteran was 
specifically informed that service connection can be 
established for a disability which is caused by a service-
connected condition, and that to establish entitlement to 
secondary service connection, the evidence must show: 

1.  Evidence of your claimed physical or mental 
condition.

2.  A relationship between your claimed condition 
and your service-connected condition.

The veteran was further informed that he may be entitled to 
compensation at the 100 percent rate if he was unable to 
secure and follow a substantially gainful occupation solely 
due to your service-connected disabilities.  Specifically, he 
was told that to qualify on this basis, the evidence must 
show:

1. one service-connected disability ratable at 60 
percent or more, or,

2.  two or more service-connected disabilities, at 
least one ratable at 40 percent or more and 
sufficient additional disability to bring the 
combined disability rating to 70 percent or more.

See the November 2003 VCAA letter at page 4.

That letter informed the veteran of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
This satisfies the VCAA obligation to inform a claimant of 
the evidence required to substantiate his claims. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

In the March 2007 VCAA letter, the veteran was informed 
that if he had any additional information or evidence to 
send it to VA or tell them about it.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

The Board also observes that the veteran is represented by 
counsel who is very experienced in representing clients 
before the Board and the Court.  The Board finds that the 
written pleadings make it clear that the veteran through 
counsel is aware of the VCAA and of his obligations to 
support the claim with evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was specifically informed of Dingess in the March 
2007 VCAA letter which was issued in response to the Board's 
remand instructions. 
  
Because the claim for an earlier effective date for TDIU is 
being granted, any VCAA notice deficiency (and none has been 
alleged) is moot.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board notes that the RO has 
obtained the veteran's service medical records, and the 
veteran has been accorded several VA medical examinations, 
the most recent occurring in January 2004.  The veteran 
submitted copies of his Social Security Administration (SSA) 
claim in support of his claim for TDIU.  The RO ensured that 
VA medical personnel examined those records, and the RO 
specifically obtained a medical opinion regarding whether the 
veteran's PTSD caused his heart condition.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded and has declined the 
opportunity to present evidence and argument in support of 
his claim.  The veteran is represented by experienced legal 
counsel who has submitted several written arguments in 
support of the veteran's claim.  The veteran has declined a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD.

The veteran generally contends that his service-connected 
PTSD has caused his heart condition.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matters

The veteran service connection for heart disease, which he 
contends is secondary to his service-connected PTSD.  

The veteran does not appear to contend that his currently 
diagnosed heart disease is directly related to his military 
service.  The Board notes that veteran's service medical 
records have no findings of heart disease or hypertension.  
The first medical evidence of record regarding a heart 
condition are dated September 1988, several years after 
service.  Nor does the veteran contend that his heart disease 
is related to any service-connected disability other than 
PTSD.  The Board's inquiry will therefore be limited to that 
extent.

Discussion

The Board will address each Wallin element in turn.

With regard to element (1), the evidence of record includes 
references to atherosclerotic heart disease as well as 
coronary artery disease.  A March 6, 2002 SSA disability 
assessment by Dr. W.W. included a statement that the veteran 
"does have coronary artery disease [CAD]."  Therefore, the 
evidence supports a finding that the veteran has CAD and 
element (1) is thus satisfied.

With regard to element (2), the record establishes that the 
veteran is service-connected for PTSD.  Element (2) is also 
satisfied.

The crux of this claim is whether there is medical evidence 
that the veteran's PTSD caused or aggravated the veteran's 
CAD.  Upon review of the entire record, the Board finds that 
there is no competent medical evidence in support of the 
veteran's claim.

As noted above, element (3) requires medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
The only competent evidence of record is an October 2003 
opinion provided by a VA examiner, who determined that "the 
veteran's CAD is NOT as likely as not related to his PTSD, 
but is as likely as not related to his 
hypercholesterolemia."  [Emphasis as in the original].  
The Board notes that the October 2003 examiner was a nurse 
practitioner.  However, this is no reason for deeming the 
examination to be inadequate.  See
 Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].  Indeed, the record indicates that 
the veteran does not contend the examiner was incompetent to 
render the opinion.

The Board observes that the record also includes a January 
2004 assessment by a VA mental health examiner, who noted she 
was asked to provide an opinion whether the veteran's heart 
condition was related to his PTSD.  The VA psychologist 
stated that "as  psychologist and not a medical doctor, I 
cannot make that determination."  She went on to discuss how 
persons with panic disorder become "focused and very 
vigilant about any changes" in their heart rate, and avoid 
situations they believe will cause an increased heart rate.  
She concluded that the person's fear "can severely limit a 
sufferer's ability to function socially or occupationally."  

The psychologist's opinion, by the psychologist's own 
admission, is not competent to not support a finding that the 
veteran's CAD was caused or aggravated by his PTSD.  In any 
event, the VA psychologist did not indicate that PTSD caused 
or aggravated a heart condition, but rather that in some 
cases, persons with panic disorder may think that certain 
situations cause an increased heart rate.  The Court has held 
that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The psychologist's opinion 
is entitled to no weight of probative value.

The veteran has been accorded ample opportunity to present 
competent medical nexus evidence in support of his claim.  He 
has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

In support of his claim, the veteran through counsel 
submitted a treatise entitled Electrocardiogram Abnormalities 
Among Men With Stress-Related Psychiatric Disorders: 
Implications For Coronary Heart Disease and Clinical 
Research.  
Boiled down to its essence, the article indicates that 
individuals with PTSD have a higher occurrence of heart 
disease.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert, supra.   In that 
connection, the Board observes that the treatise addresses 
patients generally and does not address the veteran 
specifically. The medical article carries no weight of 
probative value for that reason.

In short, the treatise submitted in no way serves to outweigh 
the specific medical opinion of record.  The only competent 
medical opinion of record indicates that the veteran's PTSD 
is related to the veteran's heart disease.  A preponderance 
of the evidence is against the veteran's claim.  The benefits 
sought on appeal are denied.

2.  Entitlement to an effective date earlier than December 6, 
2001 for the assignment of TDIU. 

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Increased ratings - effective dates

A claim for a TDIU is a claim for an increased rating.  See 
Hurd v. West, 13 Vet. App. 449 (2000) [holding that a claim 
for TDIU is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim]; see also Norris v. West, 12 Vet. App. 413 
(1999).

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007). For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

Analysis

As was described above, the effective date of TDIU, which is 
a form of increased rating claim, is based upon the date of 
the claim.  An effective date may be assigned within one year 
prior to the date of claim, if it is factually ascertainable 
that it was impossible for the claimant to follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.400(o) 
and 4.16(a) (2007).

The veteran's formal claim for entitlement to TDIU was 
received by the RO in November 2003.  However, the veteran 
contended, and the RO found, that the veteran had made an 
informal claim of TDIU based on a VA medical examination 
record dated December 6, 2001.  The RO granted entitlement to 
TDIU effective December 6, 2001.  

It appears that the veteran does not dispute that the date of 
the TDIU claim was December 6, 2001.  The Board has reviewed 
the claims file and cannot identify an earlier claim.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].

The veteran in essence contends that the evidence shows that 
the veteran met the criteria for TDIU for the one year prior 
to the date of his claim, and that a effective date earlier 
than the date of claim could be awarded under 38 C.F.R. 
§ 3.400(o)(2).  [In the substantive appeal dated April 26, 
2007, counsel for the veteran initially stated that an 
effective date of December 6, 2000 was being sought (see page 
2), but then asked for an effective date of December 16, 2000 
(see pages 3,4, and 6).]  

As of December 6, 2000, the veteran's combined evaluation was 
70 percent from July 16, 1998.  His service-connected 
disabilities included PTSD, evaluated 50 percent disabling 
effective July 16, 1998; residuals of a right ankle injury, 
evaluated 10 percent disabling effective May 27, 1993; 
residuals of a fractured right great toe, evaluated 10 
percent disabling effective May 27, 1993; a back injury, 
evaluated 10 percent disabling effective May 27, 1993; and 
tinnitus, evaluated 
10 percent disabling effective May 27, 1993.  Thus, the 
veteran had one service-connected disability of 40 percent or 
more and a combined rating of 70 percent.  
This met, as of December 6, 2000 the requirements for a 
schedular TDIU rating under 38 C.F.R. § 4.16(a).

Thus, the remaining question is whether it was factually 
ascertainable that veteran was unable to secure or follow a 
substantially gainful occupation as of December 6, 2000 or 
otherwise within the one year period before December 6, 2001 
as a result of his  service-connected disabilities.  See 38 
C.F.R. § 4.16(a) (2007).  
 
The veteran's representative stated in the November 2003 
formal claim and again in the April 2007 substantive appeal 
that the SSA found the veteran to be disabled on February 28, 
2001 based upon, in part,  PTSD.  This appears to be 
congruent with the official documents.  See page 406, SSA 
records.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
[while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].

With respect to actual employment, in a statement in support 
of his claim received by VA in November 2003, the veteran 
indicated the following:

From 12/00 to 01/01 vet went from working full-time 
to part-time.  In approximately 01/01 he stopped 
working although he was still considered an 
employee by KCVAMC but rec'd no wages.  Vet's 
official termination date was 01/28/01.

In sum, the evidence shows that the veteran was working full 
time until December 2000, and that subsequently he worked 
part time until about February 20, 2001.  The veteran 
contends that his symptoms of "hopeless feelings, 
suicidal/homicidal thoughts, memory loss, loss of 
concentration, . . . extreme back pain, can't sit long, I use 
a came to help walk" were the reason why he left employment.  
See page 347, SSA records.  The Board has no reason to doubt 
this.  These symptoms appear to be directly related to the 
veteran's service-connected PTSD and back disabilities.

The Board finds that the evidence is at least in equipoise as 
it relates to an earlier effective date of December 6, 2000 
for TDIU.  That is, although the evidence indicates that the 
veteran may have been capable of part time employment after 
he stopped working full-time in December 2000, he was not 
capable of substantially gainful employment due to his 
service-connected disabilities.  

The appeal is therefore allowed as to this issue.


ORDER

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD, is denied.

Entitlement to an effective date of December 6, 2000, for the 
assignment of TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


